Citation Nr: 0401150	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The issue of entitlement to service connection for tinnitus 
will be addressed in the REMAND that follows the ORDER 
section of this decision.  The appeal is remanded to the RO 
via the Appeals Management Center, in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran's current cervical spine disability is not 
shown by competent medical evidence to be related to any 
disease or injury during active military service.

2.  The veteran's current lumbar spine disability is not 
shown by competent medical evidence to be related to any 
disease or injury during active military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A lumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  The VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  In 
this regard, VA will inform the veteran of which information 
and evidence that he is to provide and which information and 
evidence VA will attempt to obtain on his behalf.  VA will 
also request that the veteran provide any evidence in his 
possession that pertains to the claim.  The VA also has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  

With respect to notice, a VA letter to the veteran dated in 
May 2002, informed the veteran of the evidence necessary to 
substantiate his claims for service connection as well as VA 
development activity.  As such, VA's duty to notify has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA outpatient 
treatment records.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  

The veteran contends that he should be service-connected for 
a neck and back disorder.  He states that during service, 
shrapnel from a grenade injured his legs and the explosion 
threw him on his back and injured his neck.  He reported a 
subsequent incident in which his jeep was hit by a vehicle in 
early 1969 which he contends caused further injury to his 
back and neck.   

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of a neck or back disorder.  
Subsequent to service discharge, there is no evidence of 
record for complaints or findings of a back disorder until VA 
outpatient treatment records dated from August 2001 to April 
2002 that indicate the veteran complained of chronic cervical 
and lumbar spine pain.  A January 2002 X-ray report of the 
cervical spine revealed degenerative changes of the spine.  A 
January 2002 X-ray report of the lumbar spine revealed mild 
spondylosis of the spine.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The medical evidence shows that the veteran currently has 
degenerative changes of the cervical spine and spondylosis of 
the lumbar spine.  There is no evidence, however, of an 
inservice disorder or injury to the cervical or lumbar spine.  
Furthermore, no competent medical evidence or opinion has 
been entered into the record which links or relates the 
currently found cervical and lumbar spine disabilities to 
service.  The only opinion which purports to make such a 
connection is that of the veteran himself.  The Board notes 
that lay persons, such as the veteran and his representative, 
are not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the evidence of record does not show an inservice disorder 
or injury to the veteran's spine, and there is no medical 
evidence relating the veteran's current spine disorders to 
his military service, the claims for entitlement to service 
connection for a lumbar spine disorder and a cervical spine 
disorder must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a lumbar spine disability is denied.



REMAND

The Board finds further development is warranted with regard 
to the veteran's claim for service connection for tinnitus.

The veteran contends that he has tinnitus as a result of 
being exposed to a loud blast during service.  A review of 
the veteran's service medical shows that the veteran 
perforated his right eardrum during service as a result of an 
explosion in January 1968.  Subsequent to the explosion, the 
veteran complained of ringing and tinnitus.  

In a January 1970 rating decision, right ear hearing loss was 
established.  It was determined that the veteran's hearing 
loss was a result of an explosion during service.  

The veteran underwent a VA audiological examination in June 
2002 in which the examiner noted the veteran's complaints of 
tinnitus in the right ear.   Perforation of the right eardrum 
during service, as well as current right ear hearing loss was 
noted as well.  It was indicated that the tinnitus had an 
onset 8 to 10 years ago.  The examiner concluded that the 
veteran's tinnitus was not of the same etiology as the 
veteran's right ear hearing loss.  The examiner, however, 
failed to provide an explanation for the conclusion.  Given 
the veteran's complaints of tinnitus during service, the 
Board finds that further clarification of the June 2002 VA 
audiological examination is required.

Accordingly, this case is remanded for the following:

1.  The RO should provide the claims file 
and a copy of this remand to the examiner 
who conducted the June 2003 examination, 
if available.  The examiner must provide 
clarification for the opinion that the 
veteran's tinnitus was not related to his 
period of military service, to include as 
due to the explosion in 1968.  If the 
June 2003 examiner is not available, the 
claims folder should be made available to 
an appropriate VA examiner who must 
comment on the etiology of the veteran's 
tinnitus, to include as whether it is 
related to his period of active military 
duty or to any incident therein.   

2.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for tinnitus.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



